DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an identification circuit, configured to input a clock signal and a current row data signal, and identify transmission amplitudes of data signals at clock signal edges; a conversion circuit, connected to the identification circuit and 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph 0073 of the specification describes the identification circuit 101, the conversion circuit 102 and the calculation circuit 103 of the signal adjustment circuit are disposed in a data driver, and the adjustment circuit 104 is disposed in a timing controller.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-10, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Pub 2005/0052440).

With respect to claim 1, Kim discloses a signal adjustment method (see abstract; discloses an apparatus for processing a display signal in a display device), comprising the following steps of: inputting a clock signal and a current row data signal, and identifying transmission amplitudes of data signals at clock signal edges; converting the transmission amplitudes into corresponding digits (see par 0021; discloses An ADC 130 samples analog R, G, and B image signals received from the video card according to the sampling clock pulse provided from the PLL portion 120 and converts the analog R, G, and B image signals into digital R, G, and B image data); calculating the digits to obtain digital information of the transmission amplitudes (see par 0022; discloses a DE signal generating portion 140 generates a DE signal determining the start and end of valid data from the digital R, G, and B image data output from the ADC 130. The start and end of valid data determine rising and falling edges of the DE signal); and correspondingly adjusting and outputting the transmission amplitudes of the data signals according to see par 0023; discloses a scaler 150 controls a frame unit size of the digital R, G, and B image data output from the ADC 130, according to the sampling clock pulse provided from the PLL portion 120 and the control signal output from the control portion 110. At this time, the scaler 150 detects valid areas of the digital R, G, and B image data output from the ADC 130, in synchronization with the DE signal output from the DE signal generating portion 140).

With respect to claim 3, Kim discloses wherein after the step of calculating the digits to obtain digital information of the transmission amplitudes, the method comprises: establishing a communication connection, and transmitting the digital information (see fig. 1; discloses the DE signal generating unit connected to the scaler 150; par 0009; discloses The data enable signal generating portion determines the start and end of valid data output from the analog-to-digital converter and generates a data enable signal. The scaler converts the digital R, G, and B image data output from the analog-to-digital converter into signals that are suitable for a predetermined resolution, in synchronization with the data enable signal generated by the data enable signal generating portion).

With respect to claim 4, Kim discloses wherein the step of establishing a communication connection, and transmitting the digital information specifically comprises: establishing a communication connection, and transmitting the digital information in real time; or establishing a communication connection, and transmitting (see par 0009; discloses The scaler converts the digital R, G, and B image data output from the analog-to-digital converter into signals that are suitable for a predetermined resolution, in synchronization with the data enable signal generated by the data enable signal generating portion). 

With respect to claim 6, Kim discloses wherein the step of correspondingly adjusting and outputting the transmission amplitudes of the data signals according to the digital information specifically comprises: adjusting the digital information to be the same as a preset digital information such that the transmission amplitude of the data signal is the same as an amplitude corresponding to the preset digital information (see par 0009; discloses The scaler converts the digital R, G, and B image data output from the analog-to-digital converter into signals that are suitable for a predetermined resolution, in synchronization with the data enable signal generated by the data enable signal generating portion).

With respect to claim 7, Kim discloses wherein the amplitude corresponding to the preset digital information is a first threshold (see par 0023; discloses A scaler 150 controls a frame unit size of the digital R, G, and B image data output from the ADC 130, according to the sampling clock pulse provided from the PLL portion 120 and the control signal output from the control portion 110; see par 0027; discloses a comparing portion 210 compares a level of input data that is output from the ADC 130 with a threshold value.).

With respect to claim 8, Kim discloses wherein the clock signal edges comprise a rising edge and a falling edge (see par 0020; discloses a phase locked loop (PLL) portion 120 generates a sampling clock pulse according to the control signal output from the control portion 110).

With respect to claim 9, Kim discloses wherein a calculation method comprises at least one of a mean value method and a weighting method (see par 0035; discloses In operation 430, when the level of the digital R, G, and B image data is greater than a threshold value, the number of sampling clocks is stored and the stored number of sampling clocks is set as a rising edge of a DE signal. Par 0036; discloses In operation 450, when the level of the digital R, G, and B image data is smaller than the threshold value, the number of sampling clocks is stored and the stored number of sampling clocks is set as a falling edge of the DE signal).

With respect to claim 10, Kim discloses a signal adjustment circuit (see fig. 1), comprising: an identification circuit, configured to input a clock signal and a current row data signal, and identify transmission amplitudes of data signals at clock signal edges; a conversion circuit, connected to the identification circuit and configured to convert the transmission amplitudes into corresponding digits (see fig. 1; ADC 130; see par 0021; discloses An ADC 130 samples analog R, G, and B image signals received from the video card according to the sampling clock pulse provided from the PLL portion 120 and converts the analog R, G, and B image signals into digital R, G, and B image data); a calculation circuit, connected to the conversion circuit and configured to calculate the digits to obtain digital information of the transmission amplitudes (see fig. 1; DE signal generating portion; see par 0022; discloses a DE signal generating portion 140 generates a DE signal determining the start and end of valid data from the digital R, G, and B image data output from the ADC 130. The start and end of valid data determine rising and falling edges of the DE signal); and an adjustment circuit, connected to the identification circuit and the calculation circuit respectively and configured to correspondingly adjust and output the transmission amplitudes of the data signals according to the digital information (see fig. 1; scaler 150; see par 0023; discloses a scaler 150 controls a frame unit size of the digital R, G, and B image data output from the ADC 130, according to the sampling clock pulse provided from the PLL portion 120 and the control signal output from the control portion 110. At this time, the scaler 150 detects valid areas of the digital R, G, and B image data output from the ADC 130, in synchronization with the DE signal output from the DE signal generating portion 140).


With respect to claim 15, Kim discloses wherein the conversion circuit comprises an analog-to-digital converter (see fig. 1; ADC 130). 

With respect to claim 16, Kim discloses wherein the clock signal edges comprise a rising edge and a falling edge (see par 0020; discloses phase locked loop (PLL) portion 120 generates a sampling clock pulse according to the control signal output from the control portion 110).

With respect to claim 17, Kim discloses A display device, comprising a display panel and the signal adjustment circuit according to claim 10 (see par 0003; discloses The invention relates to a display system such as a liquid crystal display (LCD) monitor, and more particularly, to an apparatus for and a method of processing a display signal, wherein a data enable (DE) signal is produced from an analog image signal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2005/0052440) in view of Guan et al (US Pub 2008/0158221).

With respect to claim 2, Kim discloses wherein after the step of converting the transmission amplitudes into corresponding digits, the method comprises: storing the digits thereof (see par 0024; discloses A buffer memory 160 stores the digital R, G, and B image data output from the scaler 150 in at least one frame unit);
Kim doesn’t expressly disclose storing amplitudes and the corresponding digit;
In the same field of endeavor, Guan discloses a display device comprising storage for storing voltage parameters (see abstract ;) Guan discloses storing amplitudes and the corresponding digit (see par 0016; discloses the common voltage is provided to the analog-to-digital converter 220. The analog-to-digital converter 220 transfers the common voltage to a digital signal, and provides the digital signal to the look-up table 230. The look-up table 230 outputs a corresponding common voltage parameter according to the digital signal to the memory 240. The memory 240 stores the received common voltage parameter. The internal register 250 reads the common voltage parameter from the memory 240, and provides a common voltage to the liquid crystal panel according to the common voltage parameter);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to store the voltage and the corresponding digital value in the memory as disclosed by Guan in order to easily access and supply the corresponding voltage to the display based on the digital value achieving a perfect visible display.

With respect to claim 11, Kim discloses wherein the signal adjustment circuit further comprises: a storage circuit, connected between the conversion circuit and the calculation circuit and configured to store the digits (see fig. 1; buffer memory 160; see par 0024; discloses A buffer memory 160 stores the digital R, G, and B image data output from the scaler 150 in at least one frame unit);
Kim doesn’t expressly disclose storing amplitudes and the corresponding digit;
In the same field of endeavor, Guan discloses a display device comprising storage for storing voltage parameters (see abstract ;) Guan discloses storing amplitudes and the corresponding digit (see par 0016; discloses the common voltage is provided to the analog-to-digital converter 220. The analog-to-digital converter 220 transfers the common voltage to a digital signal, and provides the digital signal to the look-up table 230. The look-up table 230 outputs a corresponding common voltage parameter according to the digital signal to the memory 240. The memory 240 stores the received common voltage parameter. The internal register 250 reads the common voltage parameter from the memory 240, and provides a common voltage to the liquid crystal panel according to the common voltage parameter);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to store the voltage and the corresponding digital value in the memory as disclosed by Guan in order to easily access and supply the corresponding voltage to the display based on the digital value achieving a perfect visible display.


Claims 5, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2005/0052440) in view of Park et al (US Pub 2013/0088503).

Kim doesn’t expressly disclose wherein a communication connection is established by using a bidirectional communication protocol;
In the same field of endeavor, Park discloses a display device comprising plurality of circuits communicating with one another via bidirectional communication protocol (see par 0044; discloses the frame rate controllers FRC1, FRC2, . . . , FRCn are respectively connected to the frame data buffer 110 and the rest of the frame rate controllers FRC1, FRC2, . . . , FRCn through the second data communication line b for bi-directional communication. The second data communication line b includes a plurality of the second communication units b1, b2, . . . , bn respectively connected to the frame rate controllers FRC1, FRC2, . . . , FRCn. Accordingly, the data request units R1, R2, . . . , Rn may require the image data or the motion vector value of the desired pixel area to be transmitted to the frame data buffer 110 or the frame rate controllers FRC1, FRC2, . . . , FRCn through the second communication units b1, b2, . . . , bn, and may receive the data ); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to connect the circuits comprising bi-directional communication protocol as disclosed by Park in order to allow circuits to communication with each other allowing receiving circuit to request data from transmitting circuits when data is needed.


Kim discloses transmitting the digital information to the scaler (see par 0009; discloses The data enable signal generating portion determines the start and end of valid data output from the analog-to-digital converter and generates a data enable signal. The scaler converts the digital R, G, and B image data output from the analog-to-digital converter into signals that are suitable for a predetermined resolution, in synchronization with the data enable signal generated by the data enable signal generating portion);
Kim doesn’t expressly disclose wherein the signal adjustment circuit further comprises: a communication circuit, connected between the calculation circuit and the adjustment circuit and configured to establish a communication connection between the calculation circuit and the adjustment circuit;
In the same field of endeavor, Park discloses a display device comprising a communication circuit, connected between the calculation circuit and the adjustment circuit and configured to establish a communication connection between the calculation circuit and the adjustment circuit (see par 0044; discloses The second data communication line b includes a plurality of the second communication units b1, b2, . . . , bn respectively connected to the frame rate controllers FRC1, FRC2, . . . , FRCn. Accordingly, the data request units R1, R2, . . . , Rn may require the image data or the motion vector value of the desired pixel area to be transmitted to the frame data buffer 110 or the frame rate controllers FRC1, FRC2, . . . , FRCn through the second communication units b1, b2, . . . , bn, and may receive the data. The second data communication line b may be a serial protocol such as an I2C ( inter-integrated circuit, "I square C"), an SPI (serial peripheral interface), or an AS.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to connect the circuits comprising bi-directional communication protocol as disclosed by Park in order to allow circuits to communication with each other allowing receiving circuit to request data from transmitting circuits when data is needed.

With respect to claim 13, Kim doesn’t expressly disclose wherein the communication circuit comprises a bidirectional communication protocol;
In the same field of endeavor, Park discloses a display device comprising plurality of circuits communicating with one another via bidirectional communication protocol (see par 0044; discloses the frame rate controllers FRC1, FRC2, . . . , FRCn are respectively connected to the frame data buffer 110 and the rest of the frame rate controllers FRC1, FRC2, . . . , FRCn through the second data communication line b for bi-directional communication. The second data communication line b includes a plurality of the second communication units b1, b2, . . . , bn respectively connected to the frame rate controllers FRC1, FRC2, . . . , FRCn. Accordingly, the data request units R1, R2, . . . , Rn may require the image data or the motion vector value of the desired pixel area to be transmitted to the frame data buffer 110 or the frame rate controllers FRC1, FRC2, . . . , FRCn through the second communication units b1, b2, . . . , bn, and may receive the data ); 
Kim to connect the circuits comprising bi-directional communication protocol as disclosed by Park in order to allow circuits to communication with each other allowing receiving circuit to request data from transmitting circuits when data is needed.

With respect to claim 14, Kim as modified by Park further discloses wherein the communication circuit comprises an inter-integrated circuit (IC) protocol (see par 0044; discloses the second data communication line b may be a serial protocol such as an I2C ( inter-integrated circuit, "I square C"), an SPI (serial peripheral interface), or an AS.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJIT SHAH/           Examiner, Art Unit 2624                                            

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624